Citation Nr: 1010787	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated with a 10 percent rating 
for the period prior to July 10, 2007.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period from July 10, 2007. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In that rating decision, the RO 
granted service connection for PTSD and assigned a 
noncompensable rating, effective from November 1, 2005.  The 
Veteran appealed the assigned rating. 

By the way of a May 2007 rating decision, the RO determined 
that the Veteran's symptomatology due to his PTSD disability 
warranted a 10 percent evaluation effective from November 1, 
2005.  Then based on the medical evidence reflected in a July 
10, 2007 VA mental health treatment record, in a September 
2007 rating decision, the RO increased the assigned rating 
from 10 to 30 percent disabling, effective from the date of 
the mental health treatment record (July 10, 2007).  Since 
the rating increases awarded during the appeals period remain 
less than the maximum available schedular benefit awardable, 
the increased rating claims remain in controversy and are 
currently before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The issue on appeal was previously before the Board in March 
2009, when it was remanded for additional development that 
included a new VA psychiatric examination to evaluate the 
severity for the Veteran's disability.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

The Board notes that in a September 2009 correspondence from 
the Veteran, he has filed a claim for a higher evaluation for 
his service-connected diabetes mellitus and it appears he 
also seeks service connection for bilateral peripheral 
neuropathy of the upper and lower extremities and for 
diabetic retinopathy, both as secondary to his service-
connected diabetes mellitus.  These matters have not yet been 
addressed by the RO and are referred back for appropriate 
action. 


FINDINGS OF FACT

1.  For the appeal period prior to September 29, 2009, the 
Veteran's PTSD was manifested by no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as a depressed mood, 
anxiety, irritability, anger management, intrusive thoughts 
and sleep impairment from nightmares; there was no evidence 
of circumstantial, circumlocutory, or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, and impaired abstract thinking, or other 
symptoms that are characteristic of occupational and social 
impairment with reduced reliability and productivity. 

2.  Evidence beginning on September 29, 2009 shows a higher 
degree of social and occupational impairment than before, 
with PTSD described as having a moderate to severe effect on 
the Veteran's ability to function and with evidence of anger 
management problems, withdrawal and isolation from others, 
and limited interest causing reduced reliability and 
productivity.







CONCLUSIONS OF LAW

1.  During the entire period from the effective date of 
service connection to July 9, 2007 until September 29, 2009, 
the criteria for an evaluation of 30 percent, and no higher, 
for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a 50 percent evaluation for PTSD have 
been met as of September 29, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.  The Board 
notes that in its March 2009 remand, it instructed the AMC to 
seek the Veteran's assistance in obtaining any pertinent 
outstanding private treatment records.  The Veteran did not 
respond to the AMC's April 2009 correspondence requesting the 
Veteran's assistance in obtaining outstanding treatment 
records.  In this regard, the Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Stegall v. West, 11 Vet. App. 268, 270-
71 (1998). 

VA provided the Veteran with examinations in March 2006, 
September 2007 and September 2009.  In these examination 
reports, the VA examiners fully identified and evaluated the 
severity of the Veteran's symptomatology due to his PTSD.  
These examinations are accordingly fully adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




2.  Increased Rating

Legal Criteria

The Veteran claims entitlement to an evaluation in excess of 
10 percent for his PTSD for the period prior to July 10, 
2007, and an evaluation in excess of 30 percent effective 
from July 10, 2007. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
This practice is known as "staged" ratings.  

The Veteran's disability due to PTSD has been evaluated under 
a general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  From November 1, 2005 to July 9, 2007, the Veteran's 
disability was assigned a 10 percent rating, and since July 
10, 2007, a 30 percent disability rating was assigned.  

Under the criteria found at Diagnostic Code 9411, a 10 
percent is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A higher disability rating of 50 percent is warranted for 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  More severe 
symptomatology warrants even higher evaluations.  Id.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 
204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained 
in the following paragraphs.  

A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

Factual Background and Analysis

At the onset, the Board notes that the RO has assigned 
"staged ratings" for the Veteran's disability due to PTSD, 
with a 10 percent evaluation from November 1, 2005 to July 9, 
2007, and as 30 percent disabling from July 10, 2007.  As 
explained below, prior to July 10, 2007, the evidence of 
record shows that the signs and symptoms of the Veteran's 
PTSD more closely approximates the criteria reflected by a 30 
percent disability rating.  

The evidence since July 10, 2007, however, does not show 
symptomatology that depicts the criteria for the next higher 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Since 
the evidence of record from the date of the grant for service 
connection reflects symptomatology that warrants a 30 percent 
rating, and no higher, the current "staged ratings" are not 
warranted.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

A review of the claims folder shows that the Veteran's PTSD 
has been evaluated four times during the entire period under 
appeal - once by a private psychologist and three times by 
VA.  

The Veteran was first evaluated in October 2005 by the 
private psychologist.  In that evaluation report, the private 
psychologist noted that the Veteran was oriented and alert, 
his speech was within normal limits, and his cognitive 
process and thought process were intact.  The Veteran's mood 
was evaluated as depressed and anxious.  It was noted that 
the Veteran at times exhibited behavior consistent with 
anxiety, paranoia, depression and frustration.  The Veteran 
reported that he has difficulty maintaining relationships and 
at times, he feels distrustful, alienated, and disaffiliated 
from others.  The private psychologist also noted that the 
Veteran reported a history of employment as a city 
firefighter for 32 years prior to retirement and a familial 
history that included three previous marriages, where his 
last marriage lasted for 22 years before a divorce.  The 
private psychologist diagnosed the Veteran with PTSD related 
to his military experiences and assigned him a GAF scale 
score of 52.

In March 2006, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
VA examiner noted that Veteran complained of depressed mood, 
sleep impairment due to urinary frequency, nightmares twice a 
month, irritability and anger outbursts.  The Veteran 
reported that he had previous thoughts of suicide, but he 
denied any current suicidal thoughts.  He denied any 
delusions, hallucinations and panic attacks.  On mental 
status examination, the VA examiner observed the Veteran 
dressed and behaved appropriately, and he was spontaneous and 
cooperative with information.  The Veteran's mood was 
euthymic with reactive affect.  There was no evidence of 
thought disorder, judgment or cognitive impairment.  The 
Veteran's insight was partially impaired and he exhibited 
feelings of anger and resentment about his military service.  
The VA examiner found that the Veteran meet the criteria for 
PTSD and assigned the Veteran a GAF scale score of 70.

The Veteran's PTSD was next evaluated in July 2007 by a VA 
psychiatrist at VA Medical Center in Detroit for mental 
health treatment assessment.  In the VA treatment record, the 
VA psychiatrist noted that the Veteran complained of similar 
symptoms that were mentioned in the previous evaluation.  It 
was noted that the Veteran reported a close relationship with 
his daughter, but has a conflicting relationship with his two 
sons.  The Veteran reported that he has had a girlfriend for 
the past six years who he describes as his "fiancé".  On 
mental status examination, the Veteran was observed to be 
oriented, to be appropriately dressed, and to have normal 
speech.  The Veteran's mood and affect were described as 
depressed, agitated, sad, and tearful at times when 
discussing trauma.  There was no evidence of perceptual 
disturbances and active suicidal or homicidal thoughts.  The 
Veteran's thought process, thought content, judgment, and 
memory were intact.  His insight was evaluated as minimal.  
The VA psychiatrist found the Veteran had PTSD symptoms re-
experience of trauma, avoidance and numbing, and increased 
arousal.  The VA psychiatrist found that the PTSD symptoms 
have caused the Veteran significant distress, and he had 
impaired of social and occupational functioning. The Veteran 
was assigned a GAF scale score of 60-65.

In September 2007, the Veteran underwent another VA 
examination to evaluate the severity of his PTSD.  The 
examination report shows similar symptomatology that was 
mentioned above.  It was noted that the since the previous 
May 2006 VA examination, the Veteran reported an exacerbation 
in his symptoms of sleeping impairment, irritability, and 
depressed mood.  The examiner opined that the severity of the 
Veteran's symptoms was moderate, and it resulted in moderate 
level of social and occupational impairment.  The Veteran was 
assigned a GAF scale score of 59.  

The Veteran underwent his most recent VA psychiatric 
examination on September 29, 2009.  In that examination 
report, the VA examiner also noted similar symptomatology 
that was previously noted above.  The examiner noted that the 
Veteran had worked as a fire fighter for 32 years and retired 
in 2005.  The Veteran was appropriately dressed, his mood was 
anxious and dysphoric, and his affect was constricted.  He 
reported daily sleeping disturbances from nightmares.  There 
was no evidence obsessive or ritualistic behavior, panic 
attacks, suicidal or homicidal thoughts, or delusions.  The 
Veteran's speech, thought process, judgment, insight, memory, 
impulse control was intact.  The VA examiner opined that the 
Veteran's PTSD had a moderate to severe affect on his overall 
ability to function, and the Veteran's anger management 
problems, withdrawal and isolation from others, and limited 
interest caused reduced reliability and productivity.  A GAF 
score of 55 was assigned.

Based on a review of the record, the Board finds that for the 
period prior to July 10, 2007, the Veteran's symptomatology 
more closely approximated the level depicted by the criteria 
for a 30 percent disability rating, but no higher.  This 
symptomatology warrants an increase to 30 percent during that 
initial period, and the symptomatology remained essentially 
consistent prior to the September 29, 2009 VA examination.   
Collectively, the aforementioned medical evidence from that 
period reflects that the Veteran's PTSD was manifested by 
depressed mood, lack of interest, anxiety, irritability, 
anger management, intrusive thoughts and sleep impairment 
from nightmares.  These symptoms are indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal).  This is a level of occupational and 
social impairment no greater than what is contemplated in the 
30 percent disability rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

In this regard, the medical evidence from this period did not 
show the Veteran to have circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment, and 
impaired abstract thinking, or other symptoms that are 
characteristic of a 50 percent rating.  Rather, the Veteran 
was cooperative during his examinations, denied panic 
attacks, and demonstrated that he had organized and goal-
directed thought process.  

Although the Veteran has reported that he had difficulty in 
establishing and maintaining relationships, as demonstrated 
by his three failed marriage and poor relationship with his 
sons, the Veteran has also reported that his last marriage 
lasted for 22 years, he has good relationship with his 
daughter, he was consistently employed for 32 years with the 
city Fire Department, and he enjoys spending time with his 
grandchildren.   Finally, during this period, the Veteran 
received GAF scores from 52 to 70, which at most were only 
indicative of moderate symptoms.

The Veteran's disability picture, however, changed 
significantly as of his September 29, 2009 VA examination.  
While his GAF score of 55 stayed well within the moderate 
range, the Board cannot ignore the examiner's determination 
that the Veteran had PTSD with a moderate to severe effect on 
his ability to function.  The examiner also noted anger 
management problems, withdrawal and isolation from others, 
and limited interest causing reduced reliability and 
productivity.  These symptoms are far more consistent with a 
50 percent evaluation than with a 30 percent evaluation, and 
a 50 percent evaluation is thus warranted from September 29, 
2009.  The Board would stress that the Veteran did not show 
suicidal ideation or any of the other symptoms listed in the 
criteria for a 70 percent evaluation; this fact, along with 
the "moderate" GAF score of 55, strongly indicates that a 
70 percent evaluation would not be appropriate in this case.

Also, in this case, the Veteran has submitted no evidence 
showing that his PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board also notes that this case does not raise a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  Rather, the Veteran reported during his 
September 29, 2009 VA examination that he had retired after 
32 years at his job and did not assert that such retirement 
was necessitated by his PTSD symptoms.  Rice v. Shinseki, 22 
Vet. App. 447 (2009) (a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation).

In summary, the evidence supports a 30 percent evaluation for 
the entire period from November 11, 2005 until September 29, 
2009 and a 50 percent evaluation as of September 29, 2009.  
This determination represents a grant, except for the period 
between July 10, 2007 and September 29, 2009.  38 C.F.R. 
§§ 4.3, 4.7.

ORDER

Entitlement to an increased evaluation to 30 percent for PTSD 
prior to July 10, 2007 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for PTSD 
between July 10, 2007 and September 29, 2009 is denied. 

Entitlement to an increased evaluation to 50 percent for PTSD 
beginning on September 29, 2009 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


